Case 19-41746-bem        Doc 39      Filed 07/12/21 Entered 07/12/21 14:15:20          Desc Main
                                    Document      Page 1 of 12



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                        )      Case No. 19-41746-BEM
                                                 )
            Jannie Perry Terry,                  )      Chapter 13
                                                 )
                          Debtor.                )

          NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
              DEADLINE FOR FILING WRITTEN OBJECTIONS AND
           HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

   To: Creditors and Other Parties in Interest

          PLEASE TAKE NOTICE that Debtor has filed a proposed modification to the
   confirmed plan in this case, a copy of which modification you are receiving with this
   Notice or have recently received by mail. Pursuant to Rule 3015(g) of the Federal Rules
   of Bankruptcy Procedure, any creditor or other party in interest opposing this proposed
   modification must file that objection in writing with the Court on or before the following
   deadline.

          DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date
   on which this proposed Modification was filed. The proposed Modification was filed on
   July 12, 2021. If the twenty-fourth day after the date of filing falls on a weekend or
   holiday, the deadline is extended to the next business day.

            PLACE OF FILING:              Clerk, United States Bankruptcy Court
                                          Room 339
                                          600 East First Street
                                          Rome, Georgia 30161-3187

   If you mail an objection to the Court for filing, you must mail it early enough so the
   Court will receive it on or before the deadline stated above.

          You must also serve a copy on the undersigned at the address stated below and on
   the Debtor at: 600 Lakemont Drive, Dalton, GA 30720

           PLEASE TAKE FURTHER NOTICE that if an objection to the proposed
   Modification is timely filed, the Court will hold a hearing on the Modification on
   August 25, 2021 at 9:50 a.m. in Courtroom 342, U.S. Courthouse, 600 East First
   Street, Rome, GA. If no objection is timely filed, the Court may approve the
   proposed Modification without further notice or hearing.

   Dated:     July 12, 2021
Case 19-41746-bem   Doc 39    Filed 07/12/21 Entered 07/12/21 14:15:20     Desc Main
                             Document      Page 2 of 12



                                         /s/_________________________
                                         Dan Saeger, Attorney for Debtor
                                         Georgia Bar No. 680628
                                         SAEGER & ASSOCIATES, LLC
                                         706 S Thornton Ave. Ste. D
                                         Dalton, GA 30720
                                         (P) 706-529-5566
                                         (F) 706-529-3775
                                         dan@whitfieldcountylaw.com
Case 19-41746-bem        Doc 39      Filed 07/12/21 Entered 07/12/21 14:15:20   Desc Main
                                    Document      Page 3 of 12



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                       )     Case No. 19-41746-BEM
                                                )
            Jannie Perry Terry,                 )     Chapter 13
                                                )
                          Debtor.               )

                     AMENDED CHAPTER 13 PLAN COVER SHEET

      1.    Amended to increase monthly payment to $850.

            This 12th day of July, 2021.


   /s/_____________
   Dan Saeger
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
Case 19-41746-bem        Doc 39     Filed 07/12/21 Entered 07/12/21 14:15:20     Desc Main
                                   Document      Page 4 of 12



                                  CERTIFICATE OF SERVICE

          I certify that true and correct copies of Debtor’s Post-Confirmation Amendment
   to the Chapter 13 Plan and Notice of Filing of Modification of Confirmed Plan,
   Deadline for Filing Written Objections and Hearing Date and Time if Objection is
   Timely Filed have been served upon the following by placing same in an envelope with
   adequate First Class postage affixed and depositing same in the United States Mail
   addressed for delivery to:


   All parties and creditors on the attached matrix.


   This 12th day of July, 2021.

                                                       /s/
                                                       Dan Saeger
                                                       Attorney for Debtor
                                                       Georgia Bar No. 680628

   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
               Case 19-41746-bem
  Fill in this information to identify your case:
                                                          Doc 39      Filed 07/12/21 Entered 07/12/21 14:15:20                                  Desc Main
                                                                     Document      Page 5 of 12
  Debtor 1              Jannie                    Terry                  Perry
                        First Name                Middle Name            Last Name


  Debtor 2
  (Spouse, if filing)   First Name                Middle Name            Last Name                                 ■   Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed. Amendments to
United States Bankruptcy Court for the Northern District of Georgia
                                                                                                                       sections not listed below will be
                                                                                                                       ineffective even if set out later in this
 Case number            19-41746-bem                                                                                   amended plan.
  (if known)


                                                                                                       2.1, 9.1



Chapter 13 Plan
NOTE:                            The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                                 in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                                 Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                                 No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                                 As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                                 to time be amended or superseded.

   Part 1:                 Notices

To Debtor(s):                    This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                                 option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                                 rulings may not be confirmable.

                                 In the following notice to creditors, you must check each box that applies.

To Creditors:                    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                 Check if applicable.

                                       The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                       § 4.4.
                                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                                 have an attorney, you may wish to consult one.

                                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                 confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                                 otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                 Bankruptcy Rule 3015.

                                 To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                                 deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                                 The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                                 controlling, unless the Bankruptcy Court orders otherwise.

                                 The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                                 not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                                 checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                             A limit on the amount of a secured claim, that may result in a partial
                                     § 1.1                                                                                       Included             ■ Not Included
                                             payment or no payment at all to the secured creditor, set out in § 3.2
                                             Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                     § 1.2                                                                                       Included             ■ Not Included
                                             security interest, set out in § 3.4

                                     § 1.3   Nonstandard provisions, set out in Part 8                                        ■ Included                   Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                           Page 1 of 6
         Case 19-41746-bem                    Doc 39        Filed 07/12/21 Entered 07/12/21 14:15:20                                  Desc Main
                                                           Document      Page 6 of 12
Debtor Jannie Terry Perry                                                                   Case number 19-41746-bem

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:      ■   36 months              60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay           $850.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
             The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                                                    per     week


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years                                             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                       Page 2 of 6
         Case 19-41746-bem                    Doc 39        Filed 07/12/21 Entered 07/12/21 14:15:20                                Desc Main
                                                           Document      Page 7 of 12
Debtor Jannie Terry Perry                                                                 Case number 19-41746-bem
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
        ■    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
        ■    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3   Secured claims excluded from 11 U.S.C. § 506.

        Check one.
             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                             Page 3 of 6
             Case 19-41746-bem                    Doc 39         Filed 07/12/21 Entered 07/12/21 14:15:20                                    Desc Main
                                                                Document      Page 8 of 12
Debtor Jannie Terry Perry                                                                        Case number 19-41746-bem
            ■   The claims listed below were either:
                (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                personal use of the debtor(s), or
                (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
                These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
                The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
                amount set out in the column headed Monthly preconfirmation adequate protection payment.
                The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
                (a) payment of the underlying debt determined under nonbankruptcy law, or
                (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
                § 1328, at which time the lien will terminate and be released by the creditor.
        Name of creditor                  Collateral                       Purchase date         Estimated          Interest   Monthly               Monthly post-
                                                                                                 amount of claim    rate       pre-confirmation      confirmation
+                                                                                                                              adequate protection   payment to creditor
                                                                                                                               payment               by trustee

        Nissan Motor Acceptance           2017 Nissan Maxima                      6/2018               $30,663.00       5.5%                $100.00 $100.00 step to
 -                                                                                                                                                 $645 on 4/2020

§ 3.4       Lien avoidance.

            Check one.
            ■   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5       Surrender of collateral.

            Check one.
                None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
            ■   The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request(s) that,
                upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed unsecured claim resulting from the
                disposition of the collateral will be treated in Part 5 below. No payments as to the collateral will be made, and all secured claims based on the
                collateral will not otherwise be treated by the plan.
                 Name of Creditor                                                              Collateral
     +
        -        Westgate                                                                     Timeshare


§ 3.6       Other Allowed Secured Claims.

           A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
                5.5
            of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
            object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
            permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
            applicable.
            If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
            will be treated as an unsecured claim under Part 5 of this plan.
            The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
            (a) payment of the underlying debt determined under nonbankruptcy law, or
            (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
            § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                      Page 4 of 6
         Case 19-41746-bem                    Doc 39         Filed 07/12/21 Entered 07/12/21 14:15:20                                   Desc Main
                                                            Document      Page 9 of 12
Debtor Jannie Terry Perry                                                                    Case number 19-41746-bem

  Part 4:        Treatment of Fees and Priority Claims

§ 4.1   General.

       Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
§ 4.2   Trustee's fees.

       Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3   Attorney's fees.

       (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
        $_____________.
             4,000.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
        22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

       (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
        forth in the Chapter 13 Attorney's Fees Order.

       (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
        above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

       (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
        § 4.3(a).

                                                                                                              500.00
        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
        Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

       (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                             2,500.00
        the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
        debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
        stated amount or the maximum amount to the attorney, whichever is less.

       (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
              2,500.00
        $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
        the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
        14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
        Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

       (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
        from the funds available, any allowed fees, expenses, and costs that are unpaid.

       (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
        fees, expenses, and costs that are unpaid.


§ 4.4   Priority claims other than attorney's fees.
        ■   None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

  Part 5:        Treatment of Nonpriority Unsecured Claims
§ 5.1   Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
        receive:
        Check one.
            A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

        ■                                                         1,308.00 and (2) the funds remaining after disbursements have been made to all other
            A pro rata portion of the larger of (1) the sum of $___________
            creditors provided for in this plan.
            The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
            made to all other creditors provided for in this plan.
            100% of the total amount of these claims

        Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
        allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
        debtor(s), and other priority claims under Part 4.

§ 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                  Page 5 of 6
         Case 19-41746-bem                    Doc 39     Filed 07/12/21 Entered 07/12/21 14:15:20                               Desc Main
                                                        Document     Page 10 of 12
Debtor Jannie Terry Perry                                                               Case number 19-41746-bem

§ 5.3   Other separately classified nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:       Executory Contracts and Unexpired Leases

§ 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected.

        Check one.
        ■   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:       Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:       Nonstandard Plan Provisions

§ 8.1   Check “None” or list Nonstandard Plan Provisions.
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

        Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
        included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

        The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)

        Student loans shall remain deferred during the case. If deferment ends during the case, debtor shall pay the student loans directly.


  Part 9:       Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


   8    /s/ Jannie Perry Terry
        Signature of debtor 1 executed on 7/12/2021
                                                                                  8    Signature of debtor 2 executed on
                                          MM / DD / YYYY                                                                   MM / DD / YYYY

        600 Lakemont Dr, Dalton, GA 30720
        Address                                        City, State, ZIP code           Address                                        City, State, ZIP code



   8    /s/ Dan Saeger
        Signature of attorney for debtor(s)
                                                                                       Date:   7/12/2021
                                                                                               MM / DD / YYYY



        Saeger & Associates, LLC                                                       706 S Thornton Ave Ste D, Dalton, GA 30720
        Firm                                                                           Address                                    City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                         Page 6 of 6
               Case 19-41746-bem             Doc 39      Filed 07/12/21         Entered 07/12/21 14:15:20              Desc Main
Label Matrix for local noticing                     Barclays Bank DelawarePage 11 of 12
                                                       Document                                         CB Indigo
113E-4                                              PO Box 8803                                         PO Box 4499
Case 19-41746-bem                                   Wilmington, DE 19899-8803                           Beaverton, OR 97076-4499
Northern District of Georgia
Rome
Tue May 11 14:11:59 EDT 2021
Capital One Bank (USA), N.A.                       Capital One Bank USA, N.A.                           Dept of Education/Navient
by American InfoSource as agent                    PO Box 30285                                         PO Box 9635
4515 N Santa Fe Ave                                Salt Lake City, UT 84130-0285                        Wilkes Barre, PA 18773-9635
Oklahoma City, OK 73118-7901


Discover Bank                                       (p)DISCOVER FINANCIAL SERVICES LLC                   EMERGENCY COVERAGE CORP
Discover Products Inc                               PO BOX 3025                                          PO Box 1123
PO Box 3025                                         NEW ALBANY OH 43054-3025                             Minneapolis, MN 55440-1123
New Albany, OH 43054-3025


(p)GEORGIA DEPARTMENT OF REVENUE                    HAMILTON MEDICAL CENTER INC                          (p)JEFFERSON CAPITAL SYSTEMS LLC
COMPLIANCE DIVISION                                 C/O NATIONWIDE RECOVERY SERVICE                      PO BOX 7999
ARCS BANKRUPTCY                                     PO BOX 8005                                          SAINT CLOUD MN 56302-7999
1800 CENTURY BLVD NE SUITE 9100                     CLEVELAND, TN 37320-8005
ATLANTA GA 30345-3202

Navient Solutions, LLC on behalf of                Nissan Motor Acceptance                              Nissan Motor Acceptance Corporation
Department of Education Loan Services              POB 660366                                           PO Box 660360
PO BOX 9635                                        Dallas, TX 75266-0366                                Dallas, TX 75266-0360
Wilkes-Barre, PA 18773-9635


Online Information Services                         PDQ Services                                         PRA Receivables Management, LLC
PO Box 1489                                         700 Churchill Ct Ste 200                             PO Box 41021
Winterville, NC 28590-1489                          Woodstock, GA 30188-6841                             Norfolk, VA 23541-1021



Quantum3 Group LLC as agent for GPCC I LLC         Dan Saeger                                           Syncb/Care Credit
PO Box 788                                         Saeger & Associates, LLC                             PO Box 965306
Kirkland, WA 98083-0788                            Suite D                                              Orlando, FL 32801
                                                   706 S Thornton Ave
                                                   Dalton, GA 30720-8212

Synchrony Bank                                      Jannie Perry Terry                                  Mary Ida Townson
c/o PRA Receivables Management, LLC                 600 Lakemont Dr                                     Chapter 13 Trustee
PO Box 41021                                        Dalton, GA 30720-5265                               Suite 1600
Norfolk, VA 23541-1021                                                                                  285 Peachtree Center Ave, NE
                                                                                                        Atlanta, GA 30303-1259

Westgate
5601 Windhover Dr
Orlando, FL 32819-7936




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case 19-41746-bem            Doc 39       Filed 07/12/21         Entered 07/12/21 14:15:20              Desc Main
Discover Financial Services LLC                    Georgia Department of Revenue
                                                      Document           Page 12 of 12                   Jefferson Capital Systems LLC
PO Box 15316                                       Taxpayer Services Division                            Po Box 7999
Wilmington, DE 19850-5316                          PO Box 740321                                         Saint Cloud Mn 56302-9617
                                                   Atlanta, GA 30734




                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Navient Solutions, LLC. on behalf of            End of Label Matrix
Department of Education Loan Services              Mailable recipients    24
PO BOX 9635                                        Bypassed recipients     1
Wilkes-Barre, PA 18773-9635                        Total                  25
